Judgment, Supreme Court, New York County, entered February 20, 1976, which granted judgment of divorce to the plaintiff and denied defendant’s counterclaim unanimously affirmed, without costs and without disbursements. The evidence at the trial was sufficient to sustain plaintiff’s claim of abandonment for more than one year. Credibility of witnesses is an issue for the trier of the facts and the record sustains that court’s finding. Concur— Murphy, J. P., Lupiano, Capozzoli, Lane and Markewich, JJ.